Citation Nr: 1408874	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-34 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was scheduled for a Travel Board hearing in July 2012, but he did not report for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to a service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he has hearing loss as a result of his active service.  The Veteran has reported that he was exposed to hazardous noise in the form of weapons and small arms fire while serving aboard naval vessels.  His duties aboard the ship included loading and firing weapons without the aid of hearing protection.  His service separation form lists his specialty as ship's serviceman.  The Veteran has stated that his hearing loss began in 1975, while he was still in active service.  

Unfortunately, the Veteran's service medical records have been lost and a formal finding of unavailability was issued in May 2012.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c) (2013).

At a March 2008 VA audiology examination, the examiner found that it was equally likely that the Veteran's hearing loss was related to his active service.  While the Veteran did experience some degree of hearing loss according to the VA examiner and according to a private August 2007 examination, neither examination established that the Veteran experienced hearing loss for VA purposes.  38 C.F.R. § 3.385 (2013).

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, due to the fact that the VA examination took place in 2008, about six years ago, and the representative's December 2013 statement asserting that the Veteran's hearing has worsened, the Veteran should be provided a new VA examination to determine the nature and etiology of any bilateral hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Current treatment records should also be obtained before a decision is made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA medical records that are not yet of record.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and must note that review in the report.  The examination must include testing of pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  A complete rationale for all opinions expressed should be provided.   The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to service or noise exposure during service.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

